UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

PATRICK URBAIN POTTIER,
Plaintiff,

CIVIL ACTION
NO. 3:18-01378-WGY

Vv.
HOTEL PLAZA LAS DELICIAS, INC.,

Defendant.

 

YOUNG, D.J.} May 16, 2019
AMENDED MEMORANDUM & ORDER

I. INTRODUCTION

This action arises out of the destruction and reproduction
of a site-specific mural created by plaintiff Patrick Urbain
Pottier (“Urbain”) at a hotel the defendant Hotel Plaza Las
Delicias, Inc. (“the Hotel”) owns. The Hotel covered the mural
with wallpaper (destroying it), printed a copy onto wallpaper,
and displayed it in another area of the Hotel. Urbain sues the
Hotel for copyright infringement under the federal Copyright
Act, 17 U.S.C. §§ 106 et seqg., and the Puerto Rico Authors’
Moral Rights Act (“the PRMRA”), P.R. Laws Ann. tit. 31, §§
1401i-1401ff. The Hotel moves to dismiss the action because:

(1) Urbain has not pleaded damages sufficiently under the

 

1 Of the District of Massachusetts, sitting by designation.
federal Copyright Act, (2) the PRMRA does not protect Urbain’s
site-specific mural, and (3) the Copyright Act preempts the
PRMRA. At the March 27, 2019 hearing on the motion, this Court
denied the motion to dismiss as to the Copyright Act claim and
took the motion under advisement as to the PRMRA claim.

A. Factual Background?

Urbain is an artist. Am. Compl. 97 13-14. In early 2013,
the Hotel commissioned Urbain to paint a mural in its “VIVA Bar”
located at the Ponce Plaza Hotel and Casino in Ponce, Puerto
Rico. Id. 4 16.

In April 2013, Urbain completed the wall mural entitled
“Espejismo Nocturno” (“the Mural”). Id. @ 21. The Mural was
“designed specifically taking into consideration the structure
and architecture of that specific room in the ‘VIVA Bar’ owned
by the [Hotel].” Id. @ 22. The Mural became a “known
attraction” and a “fundamental part [of VIVA Bar] to appeal to
customers and tourists who enjoyed contemplating this impressive
work of art.” Id. 47 27, 30.

In 2016, the Hotel changed the location of “VIVA Bar.” Id.
q 31. As a result, the Hotel “entirely covered [the Mural] with

wallpaper mutilating it and destroying it completely to the

 

2 The well-pleaded facts from the Amended Complaint are
taken as true only for purposes of this motion. Am. Compl., ECF
No. 30.

[2]
point where it cannot be restored to its original state.” Id.
q{@ 32. Before the Hotel destroyed the Mural, the Hotel copied it
onto wallpaper (which Urbain describes as a “cheap and
apocryphal reproduction”) and placed it in the new “VIVA Bar”
location. Id. 4 33. The Hotel neither notified Urbain nor
sought his consent to destroy or reproduce the Mural. Id.
(1 35-36.
B. Procedural History

Urbain filed an amended complaint in response to the
Hotel’s original motion to dismiss. Am. Compl.; see Mot.
Dismiss Pursuant Fed. R. Civ. P. 12(b) (6), ECF No. 25. The
Hotel then filed and briefed a motion to dismiss the amended
complaint. Mot. Dismiss Am. Compl. Pursuant Fed. R. Civ. P.
12(b) (6) (“Mot. Dismiss”), ECF No. 35. Urbain filed an
opposition. Opp’n Mot. Dismiss Am. Compl. (“Opp’n Mot.”), ECF
No. 38. The Hotel filed a reply memorandum and Urbain filed a
sur-reply. Reply Opp’n Mot. Dismiss Am. Compl. (“Reply Opp’n”),
ECF No. 48; Sur-reply Def.’s Reply Opp’n Mot. Dismiss Am. Compl.
(“Sur-reply”), ECF No. 53. The Sur-reply raised a request to
certify a question to the Supreme Court of Puerto Rico. Sur-
reply 3-4, 10. The Hotel moved to strike the request for
certification, which Urbain opposed. Mot. Strike Pl.’s Request
Certification Puerto Rico Supreme Ct. & Opp’n Certification

Request, ECF No. 54; Pl.’s Resp. Def.’s Mot. Strike, ECF No. 55.

[3]
The Court denied the motion to strike and ordered the
certification issue be taken up at the hearing on the motion to
dismiss. February 26, 2019 Order, ECF No. 59.

During a hearing on March 27, 2019, this Court denied the
motion to dismiss as to the copyright claim, ruling that the
Amended Complaint sufficiently pleaded a violation of the
Copyright Act. See March 27, 2019 Min. Order, ECF No. 65. With
respect to Urbain’s PRMRA claim, the Court denied as premature
Urbain’s request to certify questions to the Puerto Rico Supreme
Court. The Court inquired whether the parties wished to proceed
with the PRMRA claims in the courts of the Commonwealth of
Puerto Rico, or would rather have this Court decide that claim.
The parties indicated that they wished to proceed with all of
the claims in this Court. The Court heard argument on the
motion to dismiss the PRMRA claims and took the remainder of the
motion under advisement. Id.

What remains for the Court to determine is whether,
accepting the well-pleaded factual allegations as true and
drawing all reasonable inferences in Urbain’s favor, the Amended
Complaint states a claim upon which relief can be granted under
the PRMRA. See Grajales v. Puerto Rico Ports Auth., 682 F.3d
40, 44 (lst Cir. 2012); Fed. R. Civ. P. 12(b) (6). The Hotel
moves to dismiss this claim on the grounds that: (1) the Mural

is a “site-specific work,” which is not covered under the PRMRA,

[4]
and (2) even if the PRMRA applies, federal law preempts it.3 As
set forth in more detail below, the Court rules that the PRMRA
does not apply to site-specific works such as the Mural.

Because the PRMRA does not apply to the Mural, the Court need
not, and does not, determine whether the PRMRA is preempted by
federal law.

II. Analysis

“[T]he Visual Artists Rights Act, 17 U.S.C. § 106A,
[(“VARA”)] was an amendment to the Copyright Act that protects
the ‘moral rights’ of certain visual artists in the works they
create, consistent with Article 6bis of the Berne Convention.”
Massachusetts Museum of Contemporary Art Found., Inc. v. Buchel,
593 F.3d 38, 47 (lst Cir. 2010). “Beyond the Copyright Act's
protections of certain economic rights, VARA provides additional
and independent protections to authors of works of visual art.”
Id. at 48. Under VARA,

[m]oral rights are “rights of a spiritual, non-

economic and personal nature that exist

independently of an artist's copyright in his or

her work and spring from a belief that an artist

in the process of creation injects his spirit
into the work and that the artist's personality,

 

3 The Hotel also moved to dismiss claims for statutory
damages to the extent that Urbain sought statutory damages under
the Copyright Act. Mot. Dismiss 17. In response, Urbain
represented in his opposition that he is seeking statutory
damages under the PRMRA, and not the Copyright Act. Opp’n Mot.
17. This argument is therefore moot and not addressed further.

[5]
as well as the integrity of the work, should
therefore be protected and preserved.’

Rivera v. Mendez & Co., 824 F. Supp. 2d 265, 267 (D.P.R. 2011)

 

(Gelpi, J.) (quoting Mass. Museum of Contemporary Art Found.,

 

Inc., 593 F.3d at 49) (internal quotations omitted). “The rubric
of moral rights encompasses many varieties of rights, but the
two most widely recognized are attribution and integrity.”

Mass. Museum of Contemporary Art Found., Inc., 593 F.3d at 47-48

 

(citation and quotations omitted). “{T]he right of attribution

 

4 VARA provides that the author of a work of visual art:

(1) shall have the right—
(A) to claim authorship of that work, and
(B) to prevent the use of his or her name as the
author of any work of visual art which he or she
did not create;

(2) shall have the right to prevent the use of his or
her name as the author of the work of visual art in
the event of a distortion, mutilation, or other
modification of the work which would be prejudicial to
his or her honor or reputation; and

(3) subject to the limitations set forth in section
113(d), shall have the right—
(A) to prevent any intentional distortion,
mutilation, or other modification of that work
which would be prejudicial to his or her honor or
reputation, and any intentional distortion,
mutilation, or modification of that work is a
violation of that right, and
(B) to prevent any destruction of a work of
recognized stature, and any intentional or
grossly negligent destruction of that work is a
violation of that right.

17 U.S.C. § 106A(a).
protects the author's right to be identified as the author of
his work and also protects against the use of his name in
connection with works created by others.” Id. “The right of
integrity allows the author to prevent any deforming or
mutilating changes to his work.” Id. (citation and quotation
omitted).

Although there are express statutory exceptions to
qualifying “works of visual art,” the First Circuit has grafted
on an implicit exception for “site-specific” works. Phillips v.

Pembroke Real Estate, Inc., 459 F.3d 128, 143 (lst Cir. 2006)

 

(“[T]he plain language of VARA does not protect site-specific
art. If such protection is necessary, Congress should do the
job.”). Here the parties agree that the Mural is a site-
specific work of art. Am. Compl. (1 19, 22 and 44; Mot. Dismiss
11 (“It cannot be gainsaid that Plaintiff’s work is site-
specific.”); Opp’n Mot. 10 (“There is no dispute in terms that
[the Mural] .. . is a site-specific work of art.”). Therefore,
VARA does not apply to the Mural.?®

The PRMRA, similar to VARA, recognizes an author’s moral
rights to works of art “which exist by virtue of the very

personal relationship between an author and his work.” P.R.

 

5 Urbain amended his complaint to, among other things,
remove the VARA claim after the Hotel moved to dismiss the
original complaint.

[7]
Laws Ann. tit. 31, § 1401j(b). Under the PRMRA, moral rights
“arise at the time the work is fixed by the author on a tangible
medium of expression.” Id. The PRMRA defines a “work” of art
more broadly than the VARA as an “[o]riginal literary, musical,
visual (plastic or graphic), dramatic or performing, artistic,
or any other type of creation produced through intelligence and
creative in nature, expressed in a tangible medium that is
currently known or which may be invented in the future.” P.R.
Laws Ann. tit. 31, §1401j3(d). The PRMRA establishes the
following four “moral rights” in such works:

(1) Attribution. The right to be recognized as the

author, whenever that is the case, as well as to

prevent the attribution thereto of works that are not

his. It includes the right to determine whether the

work shall be published under his name, under a

pseudonym or sign, or anonymously.

(2) Withdrawal. The right to waive authorship

whenever the work no longer conforms to his

intellectual or moral convictions.

(3) Integrity.

(A) To prevent the mutilation, deformation, or

alteration of the work so that it undermines the

legitimate interests or reputation of the author.

(B) To prevent the public presentation or distribution

of a mutilated, deformed, or altered work that can

undermine the legitimate interests or reputation of

the author; and,

(C) To prevent the intentional or negligent
destruction of the original or a sole copy of a work.

(4) Access. The right to demand reasonable access to
the original or sole copy of a work whenever it is in

[8]
the hands of another, so as to be able to exercise
copyright. This right does not entail the movement of
a work and access thereto shall be in such a way that
causes the least inconvenience to its owner, who shall
be compensated in his case for any expenses caused by
exercising this right.

P.R. Laws Ann. tit. 31, § 14013 (b).
“Statutory construction in Puerto Rico begins with the text
of the underlying statute, and ends there as well if the text is

unambiguous.” Oquendo-Lorenzo v. Hospital San Antonio, Inc.,

 

256 F. Supp. 3d 103, 107 (D.P.R. 2017) (McGiverin, M.J.)
(quoting Scotia Bank De P.R. v. Burgos (In re Plaza Resort at
Palmas, Inc.), 741 F.3d 269, 274-75 (lst Cir. 2014)). “After
all, the Puerto Rico Civil Code provides that ‘[w]hen a law is
clear and free from all ambiguity, the letter of the same shall
not be disregarded, under the pretext of fulfilling the spirit
thereof.’” Id. at 107 (quoting P.R. Laws Ann. tit. 31, § 14)
(alteration in original). “When the plain language of a statute
does not settle the interpretive query at issue, or when seeking
additional indicia of the Legislature’s intent,” the Court may
rely on the Legislature’s statement of motives. Id.

The Hotel argues that, like VARA, the PRMRA does not apply
to site-specific art. Mot. Dism. 11. It argues that, like
VARA, the PRMRA does not mention “site-specific” works. Id. at

12. The Hotel relies on the reasoning of Phillips. Id. at 13.

In Phillips, an artist brought an action against Pembroke Real

[9]
Estate, Inc. to prevent the removal of certain works from a
park. Phillips, 459 F.3d at 129. The district court initially
issued a preliminary injunction, Phillips v. Pembroke Real
Estate, Inc., 288 F. Supp. 2d 89, 105 (D. Mass. 2003) (Saris,
J.), and also certified to the Supreme Judicial Court of
Massachusetts the following question: “to what extent does the
Massachusetts Art Preservation Act, Mass. Gen. Laws ch. 231, §
85S [(*MAPA”)], protect the placement of ‘site specific’ art?”

Phillips v. Pembroke Real Estate, Inc., 443 Mass. 110, 111

 

(2004). The Supreme Judicial Court answered the certified

question:

MAPA does not protect the placement of the type of
site-specific art at issue here. Although it
prohibits the physical destruction of the crafted
components of such art, MAPA does not protect it
against the conceptual destruction or
decontextualization that may result from the removal
of those components from the physical environment in
which they have been placed. If the crafted
components of site-specific art can be extracted from
their surroundings without physical damage to them,
the statute is not violated by their removal.

Id. at 112. The holding acknowledges statutory property owners’

rights in cases where the art cannot be removed without its

destruction:

It is apparent that in drafting the statute, the
Legislature was concerned not only with creating new
rights for artists, but also with protecting the
rights of property owners who commission artworks that
become attached to real property. This concern
manifests itself in the way § 85S(h) of MAPA addresses
“fine art” attached to buildings. If the art can be

[10]
removed from the building without causing “substantial
harm” to the art, the building owner may remove the
art after giving the artist notice and ninety days to
reclaim and remove it himself (at his own expense).
G.L. c. 231, § 85S(h) (2). If the artwork cannot be

removed from the building without causing the

“substantial physical defacement, mutilation,

alteration, or destruction” of the art, the owner may

proceed to remove it unless the artist has expressly

reserved his rights under the statute “by an

instrument in writing signed by the owner of such

building and properly recorded, prior to the

installation of such art” (emphasis added). G.L. c.

231, § 85S(h) (1).

Phillips, 443 Mass. at 117. MAPA is, of course, a different
statutory structure than the PRMRA, as the PRMRA has no
provisions governing destruction of works attached to buildings.
Notably, VARA does address removal of works incorporated into
buildings. 17 U.S.C. § 113(d).

After receiving the Supreme Judicial Court’s answer to its
certified question, the district court vacated the preliminary
injunction, entered judgment, and the plaintiff appealed.
Phillips, 459 F.3d at 132.

The First Circuit held that statutory silence in VARA and
its legislative history, combined with the competing interests
peculiar to site-specific works and potential interference with
landowners’ rights freely to deal with their property, confirmed
its conclusion that VARA did not apply to site-specific works at

all:

Phillips is arguing that VARA’s silence on a
subject is actually evidence that the statute

[11]
addresses that subject. To say the least, this is an
odd way to read a statute. If VARA actually
established such a complicated, dual regime, we would
expect that the phrase “site-specific”, or some
equivalent, would appear in the language of the
statute. There is no such phrase anywhere. Indeed,
we would expect much more than just a reference to
site-specific art. We would expect an elaboration of
how to differentiate between site-specific and non-

site-specific art (plop-art). That elaboration is
nowhere to be found.

Moreover, the creation of a dual regime -- which
would require us, essentially, to rewrite VARA -- has

potentially far-reaching effects beyond the protection
of Phillips' work in the Park. Once a piece of art is
considered site-specific, and protected by VARA, such
objects could not be altered by the property owner
absent consent of the artist. Such a conclusion could
dramatically affect real property interests and laws.
For example, as Pembroke argues in its brief,
Phillips' work in the Park “lies within a rapidly
changing urban area and extends beyond Eastport Park
to Boston Harbor.” If a dual regime were created,
there is the potential that: not only would Pembroke's
ability to move [Phillips'] work or alter Eastport
Park be subject to Phillips' approval, but also the
owners of nearby property who had nothing to do with
the purchase or installation of Phillips' works would
be subject to claims that what they do with their
property has somehow affected the site and has, as a
result, altered or destroyed Phillips’ works.
VARA does not apply to site-specific art at all.

Phillips, 459 F.3d at 142-43 (alteration and emphasis in
original).

The Hotel argues that the Phillips Court’s reasoning
applies equally in this action. First, the PRMRA does not
address “site-specific” works at all. Mot. Dismiss 13. Second,
the PRMRA was drafted five years after Phillips was decided, and

under Cannon v. University of Chicago, 441 U.S. 677, 696-99

[12]
(1979), the Hotel argues it ought be presumed that legislators
“know the law as well as judicial decisions construing
comparable statu[t]Jes.” Mot. Dismiss 13-14.

Urbain agrees that the Court should assume the Legislative
Assembly of Puerto Rico was aware of Phillips, but urges that
the act’s legislative history indicates the Legislative Assembly
intended to expand the rights beyond those articulated in VARA,
thus implicitly expanding the statute’s reach (without saying
so) to site-specific works. Opp’n Mot. 10-12.

The Statement of Motives undergirding the PRMRA provides in
pertinent part:

On December 1, 1990, after the United States
became a signatory of the Berne Convention, Congress
approved the “Visual Artists Rights Act.” Said
statute embraces the basic civilist principle that the
moral rights of an author must be protected. Said
federal legislation applies only to works that have
less than two hundred (200) copies. We must clarify
the federal legislation is not preemptive, thus
allowing states, and in this case, Puerto Rico, to
legislate in favor of the moral rights of authors
whenever the federal statute does not protect the
same. As a matter of fact, states such as New York
and California have approved legislation related to
authors’ moral rights.

The main objectives of this measure are: 1) to
achieve greater certainty and clarify some aspects
about how moral rights are applicable; 2) minimize
possible clashes with the statutory scheme of the
Copyright Act; 3) temper our protections with the
realities of the digital age so as not to hinder the
Island’s economic, educational, cultural, and creative
development.

Our artists play an important role in capturing
the essence of our culture and preserving it for
future generations to appreciate. There is an

[13]
interest to clearly define the rights of artists, both
for their sake and that of the public in general.
Access to artistic works must be a priority for a
society. Moreover, we must emphasize that such rights
belong to the authors and the State must facilitate
whatever it is that the former wishes to do with its
creations, rather than limiting their abilities. The
State must refocus its efforts towards that which
supports fostering the arts, making the flow of works
more flexible, and safekeeping the balance between
society’s access to a work and the control of such
work by he who creates it.

Statement of Motives of Act No. 55 of 2012 at 3-4, Oficina de

 

Servicios Legislativos, www.oslpr.org/download/en/2012/A-0055-
2012.pdf (last visited May 9, 2019) (“Statement of Motives”) .°

Urbain also cites to a Seventh Circuit decision criticizing the
First Circuit’s interpretation that the VARA does not apply to

site-specific art. Kelly v. Chicago Park Dist., 635 F.3d 290,

 

306 (7th Cir. 2011) (“question{ing] [the First Circuit’s]
interpretation of VARA”).

The Hotel responds that Legislative history reinforces
its interpretation of the PRMRA:

It defies credulity to argue that the Legislative
Assembly, aware of the fact that courts within this

 

6 Urbain cites to another document, Informe Positivo sobre
el P. del S. 2263, Puerto Rico Senate, November 8, 2011, p. 14.
“This document is not available in English and [Urbain] failed
to provide a certified translation as required under applicable
law.” Reply Opp’n. 9 (citing 48 U.S.C. § 864 (“All pleadings
and proceedings in the United States District Court for the
District of Puerto Rico shall be conducted in the English
language.”)). The Court therefore does not consider it. See
Gonzalez-De-Blasini v. Family Dep't, 377 F.3d 81, 89 (lst Cir.
2004) (“The district court should not have considered any
documents before it that were in the Spanish language.”).

 

 

[14]
Circuit had forewarned that statutes that do not

mention the concept of site-specific work should not

be read as trumping the rights of real property,

nonetheless chose to protect such works without making

a single reference to them in the PRMRA or the

statute’s legislative history.

Reply Opp’n 10. In response, Urbain changes tack, requesting
certification of the issue to the Puerto Rico Supreme Court in
light of the parties’ “drastically opposing interpretations” of
the PRMRA. Sur-reply 4. At the hearing, this request was
denied.

The Hotel has the better of it. The PRMRA suffers from the
same issue as VARA: it does not mention site-specific works.

The legislative history of the PRMRA acknowledges
differences between United States law under the Copyright Act,
including VARA, and the roots of Puerto Rico’s moral rights law
in the Spanish Intellectual Property Law of 1879. Statement of
Motives 3. The Court recognizes this distinction and the
Legislative Assembly’s expressed intent that the PRMRA
complement federal law. Statement of Motives 4. The Court is
persuaded, however, that if the Puerto Rico Legislative Assembly
was aware of the thorny property issues that arise in site-
specific works -- and Court assumes that it was -~- it would have
addressed the issue explicitly had it intended the PRMRA to

cover site specific-works. Where there is no mention of site-

specific works of art, and our Circuit is one of the few

[15]
Circuits by analogy to have dealt with the issue head-on, it
would appear the absence of any mention of site-specific art
excludes site-specific art from the PRMRA. If protection of
site-specific art is necessary under the PRMRA, the Legislative
Assembly of Puerto Rico can amend the statutory scheme. See
Phillips, 459 F.3d at 143 (“[T]he plain language of VARA does
not protect site-specific art. If such protection is necessary,
Congress should do the job.”).

Since this Court rules that the PRMRA does not apply to the
site-specific work at issue here, the Court need not, and does
not, address the legal issue of whether federal law preempts the
PRMRA.

III. CONCLUSION

The motion to dismiss the amended complaint is DENIED as to
the copyright claim (Count I) and ALLOWED as to the PRMRA claim
(Count III).?

SO ORDERED.

Ze

WILLIAM G. YOUNG
DISTRICT JUDGE

 

7 Count II seeks injunctive relief apparently for the
alleged copyright violations in Count I and survives only to
that extent.

[16]
